TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00288-CR



                                   Johnny Moreno, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 07-712-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Johnny Moreno is serving two concurrent twenty-five year prison sentences imposed

in 2008 after he pleaded guilty to and was convicted of burglary and aggravated robbery. See Tex.

Penal Code §§ 29.03, 30.02. Appellant appeals an order by the district court denying his motion for

post-conviction forensic DNA testing. In its order, the trial court found that appellant “has not

shown by a preponderance of the evidence that a reasonable probability exists that [appellant] would

not have been prosecuted or convicted if exculpatory results had been obtained through DNA

testing.” See Tex. Code Crim. Proc. art. 64.03(a)(1)(A)(i).

               Appellant’s court-appointed attorney has filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California by presenting

a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See Anders v. California, 386 U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763,
766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 86–87 (1988). Appellant

received a copy of counsel’s brief and was advised of his right to examine the appellate record and

to file a pro se brief. We have received appellant’s pro se brief.

               We have conducted an independent review of the record, including appellant

counsel’s brief and appellant’s pro se brief, and find no reversible error. See Anders, 386 U.S. at

744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

We agree with counsel that the record presents no arguably meritorious grounds for review and

the appeal is frivolous. The points of error raised in appellant’s pro se brief have no arguable merit.

See Garner, 300 S.W.3d at 766; Bledsoe, 178 S.W.3d at 827.

               Counsel’s motion to withdraw is granted. The trial court’s order denying DNA

testing is affirmed.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Affirmed

Filed: October 24, 2013

Do Not Publish




                                                  2